Filed Pursuant To Rule 433, Registration No. 333-150218 CATERPILLAR FINANCIAL SERVICES CORPORATION For the Period: 5/23/2008 to 6/02/2008 Coupon Interest Maturity Callable Survivor's Option Price1 Yield2 Moody's S&P CUSIP 4.250% Quarterly(†) 12/15/2012 NO YES§ 100.00 4.457% A2 A 14912HLG3 5.500% Quarterly(†) 06/15/2023 6/15/11* YES§ 100.00 5.538% A2 A 14912HLH1 Settlement Date - Thursday, June 5, 2008 Pricing Supplement as of Monday, June 2, 2008 (†) First Payment date 9/15/2008 * Callable at 100% beginning on the call date above and semi-annual thereafter with 30 days notice. § The limit for any individual deceased owner or beneficial interest is $200,000 annually. Limit in aggregate is 1% of outstanding principal amount of PowerNotes as of the end of the most recent fiscal year. For complete details, see the prospectus. 1 Prices are quoted as a percentage of par. 2 Yields are quoted on a semi-annual bond equivalent yield basis. Caterpillar Financial Services Corporation has filed a registration statement (including prospectus) with the SEC for the offering to which this communication relates.
